Citation Nr: 0213127	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-01 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
treatment at North Ridge Medical Center in Fort Lauderdale, 
Florida, from July 13, 1999 to July 26, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the Medical 
Administrative Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in Miami, Florida.  

The veteran and his representative appeared before a Member 
of the Board at a hearing in Washington, D.C. in June 2002.


FINDINGS OF FACT

1.  The veteran does not have any service-connected 
disabilities and is not a participant in Chapter 31 
vocational rehabilitation.

2.  A July 13, 1999 VA medical record shows that the veteran 
complained of chest tightness and was transferred to North 
Ridge Medical Center.

3.  The veteran received private medical care from July 13, 
1999 to July 26, 1999, at North Ridge Medical Center for 
unstable angina with severe/critical three vessel coronary 
disease.

4.  The veteran did not request authorization for medical 
treatment or transfer to a VA medical facility within 72 
hours of his admission to North Ridge Medical Center.

5.  Payment or reimbursement of the cost of private medical 
care provided at North Ridge Medical Center from July 13, 
1993 to July 26, 1999, was not authorized.



CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care at North Ridge Medical Center from July 
13, 1999 to July 26, 1999, have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 1701, 1703, 1710 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 17.52, 17.53, 17.54 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the medical treatment provided at 
North Ridge Medical Center from July 13, 1999 to July 26, 
1999 was authorized by VA, as he was transferred to that 
facility from the Oakland Park VA clinic under emergent 
conditions.

VA medical records reveal that the veteran was seen on July 
13, 1999 complaining of chest tightness recurrent for the 
past several days.  It was noted that he was accompanied to 
Life Support Room by a nurse after presenting himself to the 
internal careline phone service available for personnel at 
the VA clinic.  He was pale and diaphoretic and reported 
chest pain on increased activity.  The treating nurse noted 
that the treatment was to call 911 for transport to North 
Ridge Hospital.  

Private medical records dated July 13, 1999 from North Ridge 
Medical Center indicate that the veteran presented in the 
Emergency Room with complaints of chest pain and was treated 
with Nitroglycerin and oxygen.  He was slightly hypertensive 
and tachycardic, but the electrocardiogram was unremarkable.  
It was noted that he had been found diaphoretic at the 
Veteran's Clinic.  Upon cardiac consultation, his chest pain 
had subsided.  The veteran was admitted with diagnosis of 
chest pain and cardiology consultation was ordered.  During 
the course of his hospitalization, the veteran underwent 
cardio catheterization showing three vessel coronary disease 
and underwent an aortocoronary bypass.

Initially, the Board notes that the veteran acknowledges that 
he is not service-connected for any disabilities and is not a 
participant in Chapter 31 vocational rehabilitation.  
Accordingly, the provisions of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 are not for application in this case.  

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
able to provide  hospital care or medical service, the 
Secretary may contract with non-VA facilities for such care 
and services, either on a group or an individual basis.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (2001).  38 C.F.R. § 
17.52(a)(3) specifically provides that care will only be 
authorized, either under contract or individual 
authorization, for hospital care for treatment of medical 
emergencies which pose a serious threat to the life or health 
of a veteran receiving medical services in a facility over 
which the Secretary has direct jurisdiction and for which the 
facility is not staffed or equipped to perform, and transfer 
to a public or private hospital which has the necessary staff 
or equipment is the only feasible means of providing the 
necessary treatment, until such time following the furnishing 
of care in the non-VA facility as the veteran can be safely 
transferred to a VA facility.  However, VA authorization for 
such care must be obtained in advance.  See 38 U.S.C.A. §§ 
1703, 1710; 38 C.F.R. §§ 17.52, 17.54 (2001).  In the case of 
an emergency which existed at the time of admission to the 
private facility, authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran (or by others on the veteran's behalf) is dispatched 
to VA within 72 hours after the hours of admission.  38 
C.F.R. § 17.54.

Although the veteran was scheduled for a VA laboratory 
appointment at 8 am on July 13, 1999, he was also at the VA 
facility as a volunteer on that date, and it is not entirely 
clear whether the veteran was there to receive medical 
services when he complained of chest pain.  Without 
addressing the question of whether the veteran was actually 
receiving medical services of the VA clinic on July 13, 1999, 
it appears, based on the actions of medical personnel, that a 
medical emergency developed which posed a serious threat to 
the life or health of a veteran.  However, there is no 
indication that authorization was obtained, as defined by the 
applicable VA law and regulations for his treatment at a 
private facility.  See Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992).  As such, any payment or reimbursement of 
private medical expenses based on a theory of authorization 
must be denied.

The veteran testified that he worked on a volunteer basis at 
the Oakland Park VA clinic and was at the clinic on July 13, 
1999 to get blood drawn and then to volunteer.  VA medical 
records indicate that the veteran had a laboratory 
appointment at 8 am and that he was seen in Emergency Care-
Life Support at 9:50 am on July 13.  The veteran testified 
that his volunteer supervisor called the internal care line 
and reported his symptoms, and that he was immediately taken 
to the Clinic Emergency Room.  Upon evaluation, a VA nurse 
determined that the veteran should be transported by local 
paramedics to North Ridge Medical Center.  There is no 
indication that the nurse obtained authorization to send the 
veteran to the private facility or that any one from the 
private facility called VA to obtain authorization to treat 
the veteran upon his arrival.  The advice of a nurse to go to 
a non-VA hospital is not the specific type of authorization 
contemplated in the regulation.  See Smith, 2 Vet. App. at 
379.  Therefore, there is no evidence that the private 
hospital care was authorized in advance.

As this case involves an emergency situation, the veteran had 
within 72 hours of his admission to North Ridge to obtain 
authorization by some type of communication with VA.  This 
application for authorization could be formal or informal, by 
telephone, or other communication, made by the veteran (or by 
others on the veteran's behalf).  38 C.F.R. § 17.54.  
However, there is no evidence of record indicating any such 
an application was made.  In fact, at his June 2002 hearing, 
the veteran testified that neither he nor his physicians at 
North Ridge had any contact with anyone from the VA during 
his period of hospitalization in July 1999.

Accordingly, as the veteran did not have authorization for 
private medical treatment, payment or reimbursement of 
private medical expenses for his treatment at North Ridge 
Medical Center from July 13, 1999 to July 26, 1999 must be 
denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by the 
statement of the case.  Additionally, the veteran and his 
representative acknowledge that the veteran was not service-
connected for any disability, but argue that there was 
authorization of the part of VA for the private treatment for 
an emergency.  Thus, the Board finds that the veteran and his 
representative are aware of the governing law and regulations 
on which this decision was based.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)); See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
shows that the veteran's VA medical and private medical 
records pertaining to this incidents of July 1999 have been 
obtained.  Moreover, the veteran appeared at a hearing before 
a Member of the Board in Washington, D.C.  There is no 
indication that any pertinent evidence was not received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

Reimbursement or payment for the cost of private medical care 
from July 13, 1999 to July 26, 1999 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

